UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BAHMAN PAYMAN,                          
                 Plaintiff-Appellant,
                 v.                        No. 02-2407
ATIQUE MIRZA,
                Defendant-Appellee.
                                        
BAHMAN PAYMAN,                          
                 Plaintiff-Appellant,
                 v.                        No. 02-2408
KHALOUCK ABDRABBO,
             Defendant-Appellee.
                                        
BAHMAN PAYMAN,                          
                 Plaintiff-Appellant,
                 v.                        No. 03-1392
KHALOUCK ABDRABBO,
             Defendant-Appellee.
                                        
BAHMAN PAYMAN,                          
                 Plaintiff-Appellant,
                 v.                        No. 03-1393
ATIQUE MIRZA,
                Defendant-Appellee.
                                        
2                        PAYMAN v. MIRZA
           Appeals from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
                  James P. Jones, District Judge.
                      (CA-02-23, CA-02-35)

                    Submitted: August 25, 2003

                   Decided: December 16, 2003

     Before MOTZ, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Michael A. Bragg, BRAGG & ASSOCIATES, P.L.C., Abingdon,
Virginia, for Appellant. John M. Remy, JACKSON LEWIS, L.L.P.,
Vienna, Virginia; Wm. W. Eskridge, PENN, STUART &
ESKRIDGE, Abingdon, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

   Bahman Payman filed separate, but nearly identical, civil actions
against the Defendants, Atique Mirza and Khalouck Abdrabbo, alleg-
ing violations of the Virginia Conspiracy Act and tortious interfer-
ence. The district court granted Defendants’ motions for summary
judgment on both claims and by separate judgments subsequently
                           PAYMAN v. MIRZA                            3
granted Defendants’ motions for Fed. R. Civ. P. 11 sanctions, award-
ing them each $2500. On appeal, Payman contends: (1) the district
court erred in denying his request for discovery prior to granting sum-
mary judgment; (2) the district court erred in granting Defendants’
motions for summary judgment on Payman’s Virginia Conspiracy Act
and tortious interference claims; and (3) the district court violated
Rule 11’s "safe harbor" provision in imposing sanctions against him.

   On appeal, Payman first argues that the district court erred in deny-
ing his motion to stay proceedings on Defendants’ motions for sum-
mary judgment to permit the commencement of discovery. Payman
essentially takes issue with the court’s decision to enter summary
judgment in favor of the Defendants before allowing him to conduct
discovery. As a general rule, summary judgment is appropriate only
after adequate time for discovery. Evans v. Techs. Applications &
Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996) (quoting Celotex Corp.
v. Catrett, 477 U.S. 317, 322 (1986)). A party who has no specific
material contradicting his adversary’s presentation of summary judg-
ment may survive a summary judgment motion if he presents valid
reasons justifying the failure of proof. Fed. R. Civ. P. 56(f). In addi-
tion, a party must file an affidavit setting forth reasons why discovery
is needed. Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir. 1995).
The district court’s denial of a Rule 56(f) request is reviewed under
an abuse of discretion standard. Id. We have reviewed the pleadings
in light of the arguments presented and find no abuse of discretion.

   Payman also challenges the district court’s grant of summary judg-
ment to the Defendants on his Virginia civil conspiracy and tortious
interference claims. This court reviews an award of summary judg-
ment de novo. Higgins v. E. I. DuPont de Nemours & Co., 863 F.2d
1162, 1167 (4th Cir. 1988). Summary judgment is appropriate only
if there are no genuine issues of material fact and the moving party
is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c);
Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). This court
views the evidence in the light most favorable to the non-moving
party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). We
conclude that the district court did not err in granting Defendants’
motions for summary judgment.

   With respect to Payman’s appeals of the court’s judgments impos-
ing sanctions against him, this court reviews the imposition of Rule
4                          PAYMAN v. MIRZA
11 sanctions for abuse of discretion. Chaudhry v. Gallerizzo, 174 F.3d
394, 410 (4th Cir. 1999). Specifically, Payman argues that the "safe
harbor" provisions of Rule 11 required that the Appellees serve new
motions for sanctions following the filing of the amended complaints
and that the motions be filed prior to the disposition of the cases. Pay-
man’s argument is unavailing. Because Mirza’s and Abdrabbo’s
motions were served more than twenty-one days prior to the filing of
the motions in court and prior to any final disposition of the case, we
find no Rule 11 violation. See also Hunter v. Earthgrains Co. Bakery,
281 F.3d 144, 152 (4th Cir. 2002) (noting that Rule 11’s "safe harbor"
provision precludes the serving and filing of any Rule 11 motion after
conclusion of the case). We also find unavailing Payman’s argument
that new motions for sanctions should have been served in light of the
filing of the amended complaints, particularly given that the amended
complaints did not substantively differ from the original complaints
and there was no attempt to cure the alleged lack of evidentiary sup-
port for his claims in the original complaints.

  Accordingly, we affirm the district court’s judgments in these
cases. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            AFFIRMED